Citation Nr: 0810791	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-19 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for leukemia, to include 
chronic myelogenous leukemia (CML) and chronic lymphocytic 
leukemia (CLL).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1963 to 
January 1966, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for CML.  

The veteran testified at a Decision Review Officer (DRO) 
hearing at the RO before a DRO in May 2005.  A transcript of 
the hearing is of record. 

The issue has been recharacterized to comport with the 
medical evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for leukemia, to include 
CML and CLL.  At his May 2005 hearing the veteran testified 
that his CML is secondary to exposure to Agent Orange while 
he served in Vietnam.  The veteran's representative has noted 
that in an August 2002 private medical treatment record the 
veteran's private physician gave the veteran an impression of 
CLL, which is a presumptive disease under 38 C.F.R. § 
3.309(e) (2007).  

Private medical treatment records dated from 1999 to 2003 
indicate that the veteran has been diagnosed with, and 
treated for, CML.  A private medical opinion dated in May 
2005 notes that the veteran currently has CML.  In an August 
2002 medical treatment record the veteran's private physician 
gave an impression of CLL.  There is no other evidence of 
record indicating that the veteran presently has, or ever 
had, CLL.  Likewise, there are numerous medical treatment 
records and opinions from the physician who made the August 
2002 diagnosis of CLL of record, all of which indicate that 
the veteran has CML rather than CLL.  

Service medical records (SMRs) do not indicate that the 
veteran had any complaints of, or treatment for, any type of 
leukemia, to include CML or CLL, or any other type of cancer 
while in-service.  

Personnel records, however, indicate that the veteran served 
in Vietnam and was awarded the Vietnam Service Medal.  Thus, 
he is entitled to a presumption of Agent Orange exposure in-
service.

In May 2005, the same private physician who gave the August 
2002 diagnosis of CLL, submitted a medical opinion.  The 
medical opinion indicates that the veteran currently had CML, 
and that although it is controversial, it is possible that 
there is a relationship between Agent Orange exposure and the 
veteran's hemopoietic malignancy.  However, a medical opinion 
based on speculation, without supporting clinical data or 
other rationale does not provide the required degree of 
medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

The current record contains competent evidence of a current 
disability or disabilities, presumptive exposure to Agent 
Orange, and medical evidence indicating that the current 
disability may be associated with the in-service exposure to 
Agent Orange.  However, there is insufficient medical 
evidence for the Board to decide the veteran's claim.  
Therefore, a VA medical examination must be provided.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); See also 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c) (2007).   

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2007). 



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA medical examination to 
determine the nature and type of the 
veteran's current leukemia disorder.  
Thereafter, the examiner is asked to 
provide an opinion as to whether it is as 
likely as not that the veteran's current 
leukemia disorder is related to service.  
In providing this opinion, exposure to 
Agent Orange is conceded, and the examiner 
must address the likelihood of a 
relationship to service on both a direct 
and presumptive basis.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
specifically address the August 2002 
private medical treatment record 
indicating that the veteran had CLL and 
the May 2005 private medical opinion 
indicating CML could possibly be related 
to exposure to Agent Orange.  A detailed 
rationale for all medical opinions must be 
provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



